Citation Nr: 1709950	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-20 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post-myocardial infarction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1967 to March 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his substantive appeal, the Veteran requested a hearing before a Veterans Law Judge in Washington, D.C.  In a February 2015 letter, however, his representative stated he wished to withdraw his hearing request.  As such, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).

This case was remanded by the Board for additional development in August 2015 and May 2016.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period of the claim, the Veteran's coronary artery disease, status post-myocardial infarction, has manifested as a workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, and has required continuous medication; it has not manifested as a workload of 7 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, more than one episode of acute congestive heart failure in the past year, left ventricular dysfunction with an ejection fraction of 50 percent or less, or chronic congestive heart failure.

CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for coronary artery disease, status post-myocardial infarction, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7006 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

The record reflects that the Veteran's service treatment records (STRs), VA treatment records, and private treatment records have been obtained, to the extent they have been provided or identified by the Veteran.  

In this regard, as is further discussed below, the Board notes that in its May 2016 remand, it instructed the RO to afford the Veteran an additional VA heart examination, and the VA examiner was requested to perform an electrocardiogram, echocardiogram, and/or X-ray so the Board could ascertain whether the Veteran was entitled to a higher initial rating pursuant to the relevant criteria.  At his subsequently scheduled August 2016 VA examination, the Veteran refused to undergo testing, stating he had another appointment.  He further stated he had recently undergone the relevant testing at a private facility and would submit the results to VA.

In a September 2016 letter, VA requested the Veteran submit his private testing records or complete VA disclosure forms which would allow VA to obtain the records on his behalf.  When the Veteran did not respond, he was contacted by telephone in October 2016.  Documentation of the phone call showed a VA employee provided the Veteran with her e-mail address, and the Veteran asserted he would e-mail her the records later that day.  The record does not show the Veteran subsequently e-mailed or otherwise submitted any additional medical evidence, or completed the relevant VA disclosure forms.  In December 2016, the Veteran's representative executed and submitted a VA waiver form indicating the Veteran would not be submitting any further evidence in support of his claim.

The Board notes that VA's duty to assist a veteran in developing the facts and evidence pertinent to his or her claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  It is the responsibility of veterans to cooperate with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).

In sum, the Veteran was afforded a VA examination for the purpose of assisting him in the development of his claim.  However, he refused to undergo testing which the Board determined was necessary for rating purposes.  The Veteran did not respond to VA's letter requesting the evidence he referenced at the examination, and he did not subsequently submit such evidence to VA.  Under the foregoing circumstances, the Board has determined that VA's efforts to assist the Veteran have satisfied its duty to assist under the VCAA.
 
Accordingly, the Board will address the merits of the Veteran's claim.







Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In initial rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must weigh against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.




Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review.

The record shows the Veteran suffered a myocardial infarction in November 2005.  As such, his coronary artery disease is rated under 38 C.F.R. § 4.104, DC 7006, which is applicable to heart disease with a history of myocardial infarction.  Under DC 7006, a 10 percent rating is warranted where a workload of greater than 7 metabolic equivalents (METs) but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where continuous medication is required.  A 30 percent rating is warranted where a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there has been more than one episode of acute congestive heart failure in the past year, or where a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic congestive heart failure, or where a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is left ventricular dysfunction with an ejection fraction of less than 30 percent.

The Veteran instituted his claim for service connection for coronary artery disease in August 2010.  He was afforded a VA examination in October 2010.  The examiner indicated the Veteran had coronary artery disease, status post-myocardial infarction.  The examiner indicated the Veteran's heart condition required continuous medication.  The examiner further indicated the lowest level of activity at which the Veteran reported symptoms was at greater than 7 METs but not greater than 10 METs.  It was noted the Veteran did not have congestive heart failure.  The examiner also indicated there was no evidence of cardiac hypertrophy or dilatation, but no echocardiogram, electrocardiogram, or X-ray was performed.  The examiner did not make any finding as to the Veteran's left ventricular ejection fraction.

The Veteran was afforded an additional VA examination in December 2015.  The examiner noted the Veteran's report that he had a lower activity level and less stamina following his myocardial infarction in November 2005.  The examiner indicated the Veteran's heart condition required continuous medication.  The examiner further indicated the Veteran did not have congestive heart failure, and had no cardiac arrhythmia, heart valve condition, or infectious cardiac condition, including active valvular infection, endocarditis, pericarditis, or syphilitic heart disease.  The examiner also indicated there was no evidence of cardiac hypertrophy or dilatation, but again, no diagnostic testing was performed.  The examiner stated that a stress test could not be performed due to the Veteran's previous bilateral knee replacements, but that based on an interview with the Veteran, the lowest level of activity at which he reported symptoms, including fatigue, was at greater than 7 METs but not greater than 10 METs.

In its May 2016 remand, the Board noted the October 2010 and December 2015 VA examination reports did not include electrocardiogram, echocardiogram, or X-ray testing results.  The Board determined that such testing was necessary for rating purposes, and remanded the Veteran's claim for an additional VA examination with specific instructions for the examiner to perform such testing to determine whether there was evidence of cardiac hypertrophy or cardiac dilatation, as well as to determine the Veteran's ejection fraction and the presence or absence of left ventricular dysfunction.

The Veteran was subsequently afforded an additional VA examination in August 2016.  The examiner indicated the Veteran's heart condition required continuous medication.  The examiner further indicated the Veteran did not have congestive heart failure, and had no cardiac arrhythmia, heart valve condition, infectious cardiac condition, or pericardial adhesions.  The examiner again stated a stress test was contraindicated due to the Veteran's bilateral knee replacements, but that based on an interview with the Veteran, the lowest level of activity at which he reported symptoms was at greater than 7 METs but not greater than 10 METs.  The examiner further noted a 2009 echocardiogram showed a left ventricular ejection fraction of 57 percent.  With regard to the diagnostic testing requested by the Board, the examiner stated the Veteran had refused to go to the VA hospital on the date of the examination for testing, as he reported he had another appointment and did not have time.  The Veteran further stated he had recently undergone an electrocardiogram, echocardiogram, and X-ray at a private facility, and would submit records of the testing to VA.  As such, the examiner relied on previous testing and stated the Veteran had normal left ventricular function.

As is discussed above, although VA sought to obtain the private testing records referenced by the Veteran from him, and alternatively to obtain authorization from him to obtain the records on his behalf, the Veteran did not respond to VA correspondence sent in September 2016, and he did not subsequently submit the records.

The Board has thoroughly reviewed the entire record, to include the VA examination reports, VA treatment records, private treatment records, and statements submitted by the Veteran.  The Board concurs that an initial disability rating of 10 percent for the Veteran's coronary artery disease is supported by evidence showing his condition causes dyspnea and fatigue with a workload greater than 7 METs but not greater than 10 METs, and requires continuous medication.

However, upon review, there is no evidence showing a workload of 7 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope at any time during the period of the claim.  There is likewise no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray, at any time during the period of the claim.  There is also no evidence of any episode of congestive heart failure, or of left ventricular dysfunction with an ejection fraction of 50 percent or less, at any time during the period of the claim.  Accordingly, an initial rating in excess of 10 percent for coronary artery disease, status post-myocardial infarction, is not warranted.  See 38 C.F.R. § 4.104, DC 7006 (2016).
 
In reaching its decision, the Board has duly considered the benefit-of-the-doubt doctrine.  However, the Board has found a preponderance of the evidence weighs against the Veteran's claim.  As such, the doctrine is inapplicable and the claim must be denied. 

Additional Considerations

VA must consider all favorable lay evidence of record.  38 U.S.C.A. § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran, in the form of correspondence to VA, in addition to the medical evidence cited above.

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an initial rating higher than 10 percent for coronary artery disease.

The Board has considered whether a staged rating is warranted.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the Board has determined an initial rating higher than 10 percent is not warranted for the Veteran's coronary artery disease at any time during the period of the claim.
 
The Board notes consideration has been given to assigning an initial rating for the Veteran's coronary artery disease under alternate diagnostic codes applicable to diseases of the heart.  However, the Board has found that an assessment of the Veteran's symptoms under the relevant diagnostic codes would not result in an initial rating higher than 10 percent.  See 38 C.F.R. § 4.104, DCs 7000-7020 (2016).

The Board has considered whether the case should be referred to the Director of Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the Veteran's coronary artery disease, as discussed above, are contemplated by the schedular criteria.  There is no indication that the average impairment from the disability is greater than that contemplated by the assigned rating.  The Board has therefore determined that referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.

Finally, the Board has considered whether an inferred claim for a total rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the record shows the Veteran is retired.  Although there is some evidence the Veteran's heart condition interferes with his ability to engage in strenuous physical labor, the Veteran has not contended that his heart condition renders him unable to obtain and maintain any substantially gainful employment, to include sedentary employment.  Accordingly, the Board has determined that the issue of entitlement to a TDIU has not been raised in this case. 





ORDER

Entitlement to an initial disability rating in excess of 10 percent for coronary artery disease, status post-myocardial infarction, is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


